--in
NOTE: This order is nonprecedentiai.
United States Court of Appea|s for the FederaI Circuit
2009-32'/0
HueH 5 rea .iR_,
l Petitioner,
V.
weren sr/ones i=osrAi_ sam/icE,
Respondent.
Petition for review of the Nlerit Systems Protection Board in
AT0752090156-l-1_
` ON |ViO`E'|ON
Before LOUR|E, Circuit Judge.
0 R D E R
Hugh E. Lee, Jr. moves for ieave to ila his informal brief out of time, with informal
brief attached
Upon consideration thereof,
|T iS ORDERED THAT:
The motion is granted
FOR THE COURT
NDV 17 2099
_/S!'_J§Il HOFb3lV
Date Jan Horbaiy
clerk FiLEP
cc: Hugh E. Lee, Jr. ug mum-
Danie| Kim, Esq. THEFEDi?R|;1?_ r5§%|i`JSlTF0R
517 .N9V 172DU9
.lAN HORBALY
CLERK